EXHIBIT Grant Park Fund Weekly Commentary For the Week Ended October 23, 2009 October 23, 2009 Weekly ROR1 Month-to-Date ROR1 Year-to-Date ROR1 Class A Units 0.9% 3.1% -4.4% Class B Units 0.9% 3.1% -5.0% Legacy 1 Class Units2 0.8% 2.8% 1.0% Legacy 2 Class Units2 0.8% 2.8% 1.0% GAM 1 Class Units2 0.7% 2.1% 1.5% GAM 2 Class Units2 0.6% 2.0% 1.2% GAM 3 Class Units2 0.6% 1.9% 0.1% S&P 500 Total Return Index3 -0.7% 2.2% 21.9% Barclays Capital U.S. Long Government Index3 -0.4% -2.4% -9.7% 1 Subject to independent verification. 2 Grant Park’s Legacy and GAM Portfolios began trading on April 1, 2009. 3 Index is unmanaged and is not available for direct investment.Please see Indices Overview (below) for more information.Weekly RORs are calculated using data acquired through Bloomberg. Sector Commentary Agriculturals/Softs:Grain prices rallied sharply last week, especially in the corn and wheat markets, which moved nearly 7% and 10% higher, respectively.U.S. dollar weakness and harvest delays most likely fueled price moves. Grant Park’s longer-term trading advisors are predominantly long the agriculturals/softs sector.Grant Park’s shorter-term trading advisors are also predominantly long the sector. Currencies:Safe-haven currencies such as the U.S. dollar and Japanese yen declined against counterparts last week as investor risk appetite increased.Following strong earnings reports from key U.S. firms, demand for riskier assets strengthened and moved the Australian and New Zealand dollars higher. Grant Park’s longer-term trading advisors are predominantly short the U.S. dollar.Grant Park’s shorter-term trading advisors are also predominantly short the U.S. dollar. Energy:Crude oil prices increased nearly $2 per barrel last week following reports from the Energy Information Agency stating that U.S. inventories were on the decline.Weakness in the U.S. dollar was also a major contributor to crude oil’s rally. Grant Park’s longer-term trading advisors are predominantly long the energy sector.Grant Park’s shorter-term trading advisors are also predominantly long the sector. Equities:Global equity markets posted mixed results last week.In the U.S., major equity indices rallied sharply as a result of positive earnings reports, only to retrace later in the week as traders attempted to take profits.In Europe, the FTSE 100 rallied as investors viewed declining UK GDP data as a harbinger for continued low interest rates in the region. Grant Park’s longer-term trading advisors are predominantly long the equities sector.Grant Park’s shorter-term trading advisors are predominantly short the sector. ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES PAST PERFORMANCE IS NOT NECESSARILY INDICATIVE OF FUTURE RESULTS FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE.OFFERING BY PROSPECTUS ONLY. INFORMATION IN THIS COMMENTARY IS DRAWN FROM VARIOUS SOURCES THAT ARE DEEMED TO BE RELIABLE.
